DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 06/28/2021.
Claims 3 has been canceled.
Claims 1-2 and 4-12 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Monaco (Reg. No. 52,041) on 07/30/2021.
The application has been amended as follows: 
(note that all lines including those through which lines are drawn are counted) 
In claim 11, on line 16, change “by the apparatus, and” into --- by the first AMF, and ----.
In claim 12, on line 14, change “transmit a deregistration request message” into ---- transmit a deregistration request message a first AMF ---.


	Prior Art Consideration	

1. 	(US 2020/0059989 A1), published to Velev et al., on Feb. 20, 2020, discloses --- In certain embodiments, a sixteenth communication 656 between the source AMF 608 and the target AMF 610 may include the target AMF 610 sending a relocation complete message to the source AMF 608.  Moreover, in some embodiments, the source AMF 608 may, in response to receiving the relocation complete message, send a relocation complete acknowledge message to the target AMF 610 (see abstract; par. 0101). 
2. 	(US 2018/0368039 A1), published to WU, on Dec. 20, 2018, discloses --- The Registration Request message may further include or indicate at least one of a Registration type, a Subscriber Permanent Identifier (SUPI) or a 5GCN temporary identifier (e.g., 5G Globally Unique Temporary Identifier (5G-GUTI) or 5G S-Temporary Mobile Subscriber Identity (S-TMSI)), Security parameters, a UE 5GCN Capability, a PDU session status, a first PDU session ID and a first PDU session (see par. 0032, 0077). But, none of these references, in combination or alone, disclose or fairly teach/suggest the features indicated below as reason for allowance.

Allowable Subject Matter

Claims 1-2 and 4-12 are allowed.
the prior art of record does not disclose or fairly teach/suggest the combined techniques or features recited as --- transmit a deregistration request message to a first AMF, after the second AMF becomes unavailable while the second AMF is a serving AMF for the UE. and
receive, from the first AMF. a deregistration accept message, and
wherein the deregistration accept message includes a first 5th generation-globally unique temporary identifier (5G-GUTI) allocated by the first AMF. and
wherein the deregistration request message includes a second 5G-GUTI allocated by the second AMF, --- as further argued by applicant (see lines 6-7 in the REMARKS section of the instant response).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/30/2021